NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0345n.06
                             Filed: June 18, 2008

                                           No. 06-4625

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff-Appellee,                       )
                                                 )
v.                                               )   ON APPEAL FROM THE UNITED
                                                 )   STATES DISTRICT COURT FOR THE
EDDIE DAVIS,                                     )   NORTHERN DISTRICT OF OHIO
                                                 )
       Defendant-Appellant.                      )


       Before: KEITH and SUTTON, Circuit Judges; and ACKERMAN, District Judge.*


       SUTTON, Circuit Judge. After a jury found Eddie Davis guilty of possessing (with intent

to distribute) at least 50 grams of crack cocaine, the district court imposed a 240-month sentence—

the statutory minimum sentence for offenders who have a prior felony-drug conviction and whose

offense involves at least 50 grams of “cocaine base.” See 21 U.S.C. § 841(b)(1)(A). On appeal,

Davis argues that the evidence does not show that he possessed crack cocaine. We affirm.


                                                I.


       In 2005, Cleveland police officers received a tip from an informant that Eddie Davis “was

selling crack cocaine” in the area. JA 45. The informant, Vincent Whatley, agreed to participate in



       *
       The Honorable Harold A. Ackerman, Senior United States District Judge for the District
of New Jersey, sitting by designation.
No. 06-4625
United States v. Davis

a controlled buy for crack cocaine. As Davis and Whatley were completing the transaction, officers

arrested Davis and found cocaine on the ground near him, in his pockets and in his vehicle.


       A federal jury found Davis guilty of one count of possession with intent to distribute 50

grams or more of “cocaine base (crack cocaine).” JA 30–31; see 21 U.S.C. § 841(a)(1), (b)(1)(A).

At sentencing, the judge initially noted that the applicable guidelines range was 188–235 months.

But because the offense involved 50 grams or more of “cocaine base” and because Davis had a prior

felony-drug conviction, the district court raised his sentence to the statutory mandatory minimum

of 240 months. See 21 U.S.C. § 841(b)(1)(A); see also U.S.S.G. § 5G1.1(b).


                                                  II.


       In challenging this sentence, Davis argues that the district court erred in applying the statutory

enhancement for controlled-substance violations involving at least 50 grams of “cocaine base.” See

21 U.S.C. § 841(b)(1)(A). While he acknowledges that his drugs tested positive for cocaine base,

he contends that the statutory enhancement refers to just one form of cocaine base—crack

cocaine—and that the evidence does not show that this is the type of cocaine he possessed.


       In general, “[a]ll crack is cocaine base but not all cocaine base is crack.” United States v.

Edwards, 397 F.3d 570, 571 (7th Cir. 2005). That is because there are two forms of cocaine base:

“crack” cocaine, which is produced using baking soda, and “freebase” cocaine, which is produced

using a flammable solvent. United States Sentencing Commission, Cocaine and Federal Sentencing

Policy 13–14 (Feb. 1995), available at http://www.ussc.gov/crack/chap1-4.pdf. The federal

                                                 -2-
No. 06-4625
United States v. Davis

sentencing guidelines, however, define “cocaine base” to mean only crack. See U.S.S.G. § 2D1.1

n.D; see also United States v. Jones, 159 F.3d 969, 982 (6th Cir. 1998). And Davis argues that,

although the statutory enhancement does not define “cocaine base,” we should interpret it, too, as

referring just to crack cocaine. See, e.g., Edwards, 397 F.3d at 571–72 (equating “cocaine base” in

21 U.S.C. § 841(b)(1)(A)(iii) with crack cocaine). While we have used language that arguably

equates the two terms, see id. at 576 (citing United States v. Levy, 904 F.2d 1026, 1033 (6th

Cir.1990)), we have not squarely decided this issue.


       Nor is it necessary for us to decide the issue today. Davis did not raise this distinction below

and accordingly plain-error review applies. See United States v. Gardiner, 463 F.3d 445, 459 (6th

Cir. 2006); see also United States v. Morris, 498 F.3d 634, 643–44 (7th Cir. 2007). That requires

Davis to show “(1) error (2) that was obvious or clear, (3) that affected defendant’s substantial rights

and (4) that affected the fairness, integrity, or public reputation of the judicial proceedings.” United

States v. Vonner, 516 F.3d 382, 386 (6th Cir. 2008) (en banc) (internal citation and quotation marks

omitted).


       Davis has not shown plain error. Even if the statute refers only to crack cocaine, as he

argues, the jury made a factual finding (upon which the district court relied at sentencing) that Davis

possessed crack cocaine. Laboratory tests showed that the substances in the bags “were all cocaine”

and that they tested “positive for cocaine base.” JA 102, 105. And while the tests did not specify

that the “cocaine base” was crack, the trial testimony provided more than enough evidence to support

that conclusion.

                                                 -3-
No. 06-4625
United States v. Davis

       First, Whatley and Detective Dlugolinski testified that the purpose of the controlled buy was

to purchase crack cocaine. See United States v. Wright, 16 F.3d 1429, 1439 (6th Cir. 1994) (“The

identity of a drug may be ascertained by circumstantial evidence . . . .”). Whatley told officers that

Davis was selling crack cocaine, and when Whatley told Davis that he wanted “what [he] got last

time,” JA 49, the officers understood that to mean crack cocaine. Whatley also told Davis, “My

clucks love it.” JA 58. “Clucks,” Dlugolinski testified as a drug-trafficking expert, is “a derogatory

word [for] a crackhead or a person addicted to crack cocaine.” JA 58; see also United States v. Fifer,

206 F. App’x 502, 507–08 (6th Cir. Nov. 20, 2006) (noting that police officers may testify as experts

about drug activity).


       Second, narcotics officers described the drugs that they found as “crack cocaine.” See United

States v. Owusu, 199 F.3d 329, 340 (6th Cir. 2000) (“The government may rely on . . . testimony

from field agents to establish that seized cocaine is crack cocaine.”), abrogated on other grounds

by Buford v. United States, 532 U.S. 59, 63–66 (2001); see also Morris, 498 F.3d at 644 (relying on

officer testimony to hold that there was sufficient evidence that the drug in question was crack

cocaine, as opposed to another form of cocaine). Three narcotics officers each testified that Davis

had crack cocaine with him when they approached him. See JA 60 (Dlugolinski testifying that “there

was an amount of crack cocaine under [Davis’s] person”); JA 93 (Detective Baeppler testifying that

officers “found a baggy that was under [Davis] which contained what [Baeppler] believed to be crack

cocaine”); JA 97 (Detective Perpar testifying that, when he picked Davis up from the ground, “there




                                                -4-
No. 06-4625
United States v. Davis

was a bag of crack cocaine”). And when the government introduced bags of drugs as exhibits,

Dlugolinski identified each exhibit as a bag of crack cocaine.


        Third, the government introduced into evidence other materials involved in the production

and distribution of crack cocaine. See Wright, 16 F.3d at 1439; see also United States v. Bullard,

46 F. App’x 830, 831 (6th Cir. Sept. 19, 2002) (per curiam). Again testifying in his capacity as a

drug-trafficking expert, Dlugolinski explained that a glass beaker and a butter knife found in the rear

of the vehicle were “used to take powder cocaine and turn it into crack cocaine.” JA 67. “The

knife,” Dlugolinski testified, “is used to cut [the cocaine] out of the dish or stir it to where it becomes

crack cocaine.” Id. The government also introduced “tear-offs,” namely halves of sandwich baggies,

that officers found in Davis’s pocket. JA 67–68. Dlugolinski explained that, when crack cocaine

is cut into cubes, the “rock[s] [are] taken in a piece of Ziplock baggy, placed in a corner, twisted up

extremely tight, and then ripped off” to seal the drugs in plastic, enabling one to “carry it in [his]

mouth [or] swallow it” without ingesting the drug. JA 68. The “tear-offs,” Dlugolinski said, “are

the disregarded hal[ves] that did not contain the drugs.” Id.


        Davis, notably, does not point to any evidence contradicting the finding that the substance

was crack cocaine. See Morris, 498 F.3d at 644; cf. Edwards, 397 F.3d at 573 (reversing and

remanding for resentencing because the statute applies only to crack and because the defendant’s

expert testified that the drugs were a noncrack form of cocaine base). Given the evidence that the

substances tested positive for cocaine base, that the purpose of the controlled buy was to purchase

crack cocaine, that the officers all described the confiscated drugs as crack cocaine and that Davis

                                                   -5-
No. 06-4625
United States v. Davis

possessed materials used to produce and distribute crack cocaine, the district court did not commit

plain error in finding that Davis’s offense involved crack cocaine.


                                                III.


       For these reasons, we affirm.




                                               -6-